DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This action is in response to the applicant’s filing on September 27, 2021. Claims 1, 8, and 15 have been amended. Claims 1-20 are examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17, 2021 has been entered.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed September 27, 2021 with respect to the previous 35 U.S.C. 103 rejections have been fully considered.
With respect to the previous rejection under 35 U.S.C. 103 of claim 1, Applicant argues the cited art of record, Hirvonen, US 20050270286 A1, Lee et al., US 20160140394 A1, and Han et al., US 20140233848 A1, hereinafter referred to as 
Examiner respectfully disagrees. Han teaches different orders of nodes based on outputs of the computation nodes under the broadest reasonable interpretation of the above claim language. Looking at Fig. 4 of Han, traversing from node 410 to 420 to 421 is a different order of nodes than 410 to 420 to 422 to 440, etc., wherein the order is based on the computation at each node (See at least ¶66-68 and Fig. 4 of Han). Therefore, Han teaches the claimed controlling an order of the computational nodes in the classification graph based on outputs from the computational nodes.
Examiner notes the same rationale applies to independent claims 8 and 15 because they recite similar subject matter to claim 1 with only minor variations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Hirvonen, US 20050270286 A1, in view of Lee et al., US 20160140394 A1, and in view of Han et al., US 20140233848 A1, hereinafter referred to as Hirvonen, Lee, and Han, respectively.
As to claim 1, Hirvonen discloses a method comprising:
generating, by a computing system, a matchable representation of sensor measurement data collected by sensors mounted in a vehicle (Image data – See at least Abstract);
selecting, by the computing system, an object model describing a type of an object capable of being located proximate to the vehicle (Object model used for identifying objects proximate to a vehicle – See at least ¶16 and 24);
comparing, by the computing system, the matchable representation of the sensor measurement data to the object model by traversing a computational node in the selected classification graph, [and] compar[ing] at least a portion of the matchable representation of the sensor measurement data to different characteristics of the object described in the object model associated with the selected classification graph (Template, i.e. “classification graph” – See at least ¶24; Comparison with a stored template in order to classify the detected object includes a comparison of model characteristics – See at least ¶27 and 33); and
classifying, by the computing system, the sensor measurement data as corresponding to the type of the object based, at least in part, on the comparison of the Object classification – See at least Abstract), 
wherein a control system for the vehicle is configured to control operation of the vehicle based, at least in part, on the classified type of the object for the sensor measurement data (Object detection for collision avoidance – See at least ¶3; Collision avoidance system – See at least ¶18; Avoid collisions or pre-crash alterations – See at least ¶25).

Hirvonen fails to explicitly disclose selecting an object model based, at least in part, on characteristics of the sensor measurement data relative to at least one previously classified detection event using the object model. However, Lee teaches selecting an object model based, at least in part, on characteristics of the sensor measurement data relative to at least one previously classified detection event using the object model (Object model selection based in part on past success in prior frame, i.e. previously classified detection event – See at least ¶50).
Hirvonen discloses object detection and classification using an appropriate model. Lee teaches object detection and classification wherein an object model is selected based in part on past success in a prior frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirvonen and include the feature of selecting an object model based, at least in part, on characteristics of the sensor measurement data relative to at least one previously classified detection event 

	The combination of Hirvonen and Lee fails to explicitly disclose multiple computational nodes and generating an output based on the comparison, and wherein the traversal between the computational nodes in the classification graph and an order that the computational nodes in the classification graph perform the corresponding comparison is controlled based on outputs from the computational nodes of the classification graph. However, Han teaches multiple computational nodes and generating an output based on the comparison, and wherein the traversal between the computational nodes in the classification graph and an order that the computational nodes in the classification graph perform the corresponding comparison is controlled based on outputs from the computational nodes of the classification graph (Traverse plurality of branches to identify object – See at least ¶12; Various sequences, i.e. orders of nodes, through tree based on computations at each node – See at least ¶66-68 and Fig. 4).
Hirvonen discloses object detection and classification using an appropriate model. Lee teaches object detection and classification wherein an object model is selected based in part on past success in a prior frame. Han teaches using a decision tree and traversing through computational nodes in order to recognize and classify an object from an image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hirvonen and Lee and 

Examiner notes the same rationale applies to independent claims 8 and 15 because they recite similar subject matter to claim 1 with only minor variations.

As to claims 2, 9, and 16, Hirvonen discloses generating the matchable representation of the sensor measurement data further comprises:
extracting lines corresponding to a structure of the sensor measurement data (Identify target size, angular width, etc., which Examiner notes is a direct result of extracting lines corresponding to a structure – See at least ¶25; Apply coordinates to image pixels – See at least ¶26); and
determining relationships and connectivity between the lines, which generates the matchable representation of the sensor measurement data (Identify target size, angular width, etc. which Examiner notes is a direct result of determining relationships and connectivity of the lines of the detected object – See at least ¶25; Apply coordinates to image pixels – See at least ¶26).

As to claims 3, 10, and 17, Hirvonen discloses generating the matchable representation of the sensor measurement data further comprises:
Surface normal – See at least Abstract); and
creating surface area data within the boundary outline based, at least in part, on the sensor measurement data, which generates the matchable representation of the sensor measurement data (Surface normal, Examiner notes surface normal is a representation of surface area – See at least Abstract).

As to claims 4, 11, and 18, Hirvonen discloses comparing the matchable representation of the sensor measurement data to the object model further comprises: selecting the classification graph from a plurality of classification graphs based, at least in part, on one or more detection events in the sensor measurement data, wherein each classification graph includes one or more computational nodes to implement the object model (Template, i.e. “classification graph” – See at least ¶24).

As to claims 5, 12, Hirvonen discloses each of the computational nodes includes a representation of the object described in the object model with at least one of a pose of the object, a state of the object, an orientation of the object, a textural feature of the object, an inter-frame difference of the object, or one or more deformations for the object (Determine a variety of characteristics of the detected objects including pose, state, orientation, etc. – See at least ¶25-26 ).

As to claims 6, 13, and 19, Hirvonen discloses each of the computational nodes in the classification graph is configured to generate a match distance between the Template, i.e. “classification graph” – See at least ¶24; Examiner notes comparison with a stored template in order to classify the detected object necessarily includes a comparison of “computational nodes” as best understood in light of Applicant’s Specification.; Classification based on depth, i.e. distance of the object – See at least ¶7 and 24).

As to claims 7, 14, and 20, Hirvonen discloses estimating, by the computing system, a distance of the object associated with the sensor measurement data from the vehicle, wherein comparing the matchable representation of the sensor measurement data to the object models is based, at least in part, on the estimated distance of the object from the vehicle, a center of gravity of the sensor measurement data, or a center of a bounding box corresponding to the sensor measurement data (Classification based on depth, i.e. distance of the object – See at least ¶7 and 24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668